Beatty, C. J., dissenting.
I dissent. The prevailing opinion goes entirely upon the ground that the provisions of the Political Code relating to the assessment and collection of taxes levied upon railroads operated in two or more counties are in conflict with section 25 of article 4 of the state constitution, — a section which prohibits local and special legislation on certain enumerated subjects. In my opinion, the legislation referred to is neither local or special: it is not local, because i't operates throughout the state; and it is not special, because it applies to all railroads of a class created and defined by the constitution itself. I content myself with this brief indication of the grounds of my dissent, because want of time precludes a more elaborate statement.
The question as to the alleged conflict of our revenue law with the fourteenth amendment to the constitution of the United States not having been considered in the opinion of the court, the occasion does not call for any expression of my individual views.